DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/7/2022 are as follows:
	Claim 1 is amended,
	Claims 1-7 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasone et al. (Japanese Patent Publication JP2012098018A, “Nakasone”, previously cited) in view of Demonte et al. (U.S. Patent Publication No. 2010/0275630, “DeMonte”, previously cited).

Regarding Claim 1, Nakasone discloses a heat exchanger system (fig 1) comprising:
a. two heat exchangers, a first heat exchanger (11) and a second heat exchanger (12), mounted within a single enclosure;
b. a first air inlet (2) for receiving air from a first air system;
c. a first air outlet (3) for expelling air from the first air system;
d. one or more second air inlets (4) for receiving air from a second air system;

f. a first air path (see annotated fig 1 below) defined as a sealed air path from the first air inlet through the first heat exchanger, to the first air outlet; and
g. a second air path (see annotated fig 1 below) defined as a sealed air path from the first air inlet through the second heat exchanger to the first air outlet;
h. a third air path (see annotated fig 1 below) defined as a sealed air path from the second air inlet through the first heat exchanger, to the second air outlet; and
i. a fourth air path (see annotated fig 1 below) defined as a sealed air path from the second air inlet through the second heat exchanger to the second air outlet, 

wherein the air from the first air inlet is split into separate the first and second air paths (see fig 1 below), wherein air from the second air inlet is split into separate the third and fourth air paths (see fig 1 below), and wherein the first heat exchanger is provided for transferring energy from the first air path to the third air path (fig 1), and the second heat exchanger is provided for transferring energy from the second air path to the fourth air path (fig 1); 

wherein the first air path and the third air path are provided in a counterflow relation, and the second air path and the fourth air path are provided in a counterflow relation (see annotated fig 1 below).


    PNG
    media_image1.png
    882
    848
    media_image1.png
    Greyscale

However, Nakasone does not explicitly disclose wherein the system further comprises an evaporator for cooling air, wherein the first air outlet is in fluid communication with the evaporator, and the one or more second air inlets is in fluid communication with the evaporator, and the system is configured to make air from the first air outlet pass through the evaporator for cooling and enter the second air inlet. DeMonte, however, discloses a heat exchanger system (fig 


    PNG
    media_image2.png
    883
    844
    media_image2.png
    Greyscale


Regarding Claim 2, the combination of Nakasone and DeMonte discloses all previous claim limitations. Nakasone further discloses wherein any of the first air path follows a U-shape air path through the heat exchanger (see annotated fig 1 below).

    PNG
    media_image3.png
    882
    848
    media_image3.png
    Greyscale

	Regarding Claim 3, the combination of Nakasone and DeMonte discloses all previous claim limitations. However, Nakasone, as modified, does not explicitly disclose a bypass damper for controlling a quantity of air leaving the evaporator bypassing a return stream of the two heat exchangers to become part of the total delivery air. DeMonte, however, discloses a bypass damper (120, fig 21) for controlling a quantity of air leaving the evaporator bypassing a return 

	Regarding Claim 4, the combination of Nakasone and DeMonte discloses all previous claim limitations. Nakasone, as modified, further discloses a condenser (14, DeMonte) to dissipate heat from the air expelled by at least one of the first air outlet or the one or more second air outlets (such as taught by DeMonte, see rejection of claim 1).

	
	Regarding Claim 7, Nakasone discloses a method of changing a temperature of air (fig 1), comprising the steps of:
a. receiving air through a first air inlet (2);
b. dividing the air into first and second air paths (see annotated fig 1 below);
c. passing the air from the first air path through a first heat exchanger (11) and to a first air outlet (3);
d. passing the air from the second air path through a second heat exchanger (12) to the first air outlet;
e. receiving air through a second air inlet (4);
f. dividing the air into third and fourth air paths (see annotated fig 1 below); 
g. passing the air from the third air path through the first heat exchanger and to a second air outlet (5); and 


    PNG
    media_image1.png
    882
    848
    media_image1.png
    Greyscale


i. passing air from the first air outlet through the evaporator, wherein the air is additionally cooled and dehumidified, and 
j. passing the cooled and dehumidified air into the second air inlet. 
	 DeMonte, however, discloses a heat exchanger system (fig 8) wherein the system further comprises an evaporator (18) for cooling air, wherein a first air outlet (see annotated fig 8 below) is in fluid communication with the evaporator, and a second air inlet is in fluid communication with the evaporator, and the system is configured to make air from the first air outlet pass through the evaporator for cooling and enter the second air inlet (fig 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nakasone to provide the evaporator and condenser (14) of DeMonte in order to allow for dehumidification and reheating of air. 


    PNG
    media_image2.png
    883
    844
    media_image2.png
    Greyscale

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasone and DeMonte as applied to claim 4 above, and further in view of Stamm et al. (U.S. Patent Publication No. 2010/0326103, “Stamm”, previously cited).

Regarding Claim 5, the combination of Nakasone and Demonte discloses all previous claim limitations. However, they do not explicitly disclose a refrigerant valve to select the flow of refrigerant to a preferred condenser. Stamm, however, discloses a method wherein a refrigerant valve (22, fig 2) selects the flow of refrigerant to a preferred condenser (10, ¶0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nakasone, as modified to provide the refrigerant valve of Stamm in order to allow for greater control of the dehumidification and heating of the air. 
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasone and DeMonte as applied to claim 1 above, and further in view of Gagnon et al. (U.S. Patent Publication No. 2003/0013407, “Gagnon”, previously cited).

	Regarding Claim 6, the combination of Nakasone and Demonte discloses all previous claim limitations. However, Nakasone, as modified, does not explicitly disclose dampers mounted perpendicularly on a sectional entry of each heat exchangers complete with a damper motor and screw type rod, wherein the system is configured to make the rod turn for actuating the damper across the heat exchanger entry to selectively block the heat exchanger entry for defrosting the heat exchanger. Gagnon, however, discloses a system (figs 4 and 5, fig 31 embodiment) with dampers (102, 104) mounted perpendicularly on a sectional entry of each heat exchangers complete with a damper motor (246) and screw type rod (260, ¶0282), wherein the system is configured to make the rod turn for actuating the damper across the heat exchanger entry to selectively block the heat exchanger entry (such as shown in fig 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nakasone, as modified, to provide the damper of Gagnon in order to improve the control of the airflow through the system thus allowing for more efficient control.
	The limitation of for defrosting the heat exchanger is considered an intended use. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.



Response to Arguments
7.	Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 6-9) that Nakasone fails to discloses wherein the first and second air paths are separate and wherein the third and fourth air paths are separate. The Examiner respectfully disagrees; as can be seen below these air paths are at least separate within the heat exchange system and thus can be considered separate. 

    PNG
    media_image1.png
    882
    848
    media_image1.png
    Greyscale



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763